               Case 2:19-mj-00899-DJA Document 11
                                               10 Filed 12/23/20
                                                        12/21/20 Page 1 of 2



 1   Jeffrey S. Posin, Esq.
     Nevada Bar No.: 6457
 2   Posin Law Group, P.C.
     2520 St. Rose, Suite 301
 3   Henderson, Nevada 89074
     (702) 396-8888
 4   Attorneys for Defendant
     TRISTA TURNBEAUGH
 5
                                  UNITED STATES DISTRICT COURT
 6

 7                                      DISTRICT OF NEVADA

 8

 9   UNITED STATES OF AMERICA,                      )
                                                    ) STIPULATION
                                                      ORDER          TO CLOSE CASE
10                   Plaintiff,                     )
                                                    )
11           vs.                                    ) 2:19-mj-00899-DJA
                                                    )
12   TRSITA FAITH TURNBEAUGH,                       )
                                                    )
13                   Defendant.                     )
                                                    )
14

15
             IT IS HEREBY STIPULATED and AGREED by and between Rachel Kent, Esq.
16
     Assistant United States Attorney, and Jeffrey S. Posin, Esq., attorney for Defendant, Trista Faith
17
     Turnbeaugh, that the Defendant has completed all of her sentencing requirements in the above
18

19   case.
20   DATED this 21st day of December, 2020.              DATED this 21st day of December, 2020.
21

22   Submitted By:                                       Approved as to Content and Form:
23

24
     /s/ Jeffrey S. Posin, Esq.                          /s/ Rachel Kent, Esq.
25   JEFFREY S. POSIN, ESQ.                              RACHEL KENT, ESQ.
     Nevada Bar No.: 6457                                Special Assistant United States Attorney
26
     Posin Law Group, P.C.
27   2520 St. Rose, Suite 301
     Henderson, Nevada 89074
28   (702) 396-8888
     Attorney for Defendant


                                                     1
               Case 2:19-mj-00899-DJA Document 11
                                               10 Filed 12/23/20
                                                        12/21/20 Page 2 of 2



 1                                                  ORDER
 2
            Based upon the forgoing Stipulation, and good cause appearing therefore,
 3
            IT IS SO ORDERED that the Defendant successfully completed all of her requirements
 4

 5   and the case is closed.
                        22nd
 6          DATED this _______ day of December 2020.
 7

 8

 9                                              ________________________________________
                                                THE HONORABLE DANIEL ALBREGTS
10
                                                UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                   2
